Case 19-34054-sgj11 Doc 2749 Filed 08/19/21                  Entered 08/19/21 17:29:00            Page 1 of 5



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, TX 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for the Reorganized Debtor


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                               §
    In re:                                                     § Chapter 11
                                                               §
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1                       § Case No. 19-34054-sgj11
                                                               §
                            Reorganized Debtor.                §


                                        NOTICE OF HEARING

             PLEASE TAKE NOTICE that the following matter is scheduled for hearing on Monday,

September 13, 2021, at 2:30 p.m. (Central Time) (the “Hearing”) in the above-captioned

bankruptcy case (the “Bankruptcy Case”):



1
  The last four digits of the Reorganized Debtor’s taxpayer identification number are 6725. The headquarters and
service address for the Reorganized Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 19-34054-sgj11 Doc 2749 Filed 08/19/21            Entered 08/19/21 17:29:00        Page 2 of 5



         1.     Reorganized Debtor’s Motion for Entry of an Order Further Extending the Period
                Within Which It May Remove Actions Pursuant to 28 U.S.C. § 1452 and Rule 9027
                of the Federal Rules of Bankruptcy Procedure [Docket No. 2748] (the “Motion”).

         The Hearing on the Motion will be held via WebEx videoconference before The Honorable

Stacey G. C. Jernigan, United States Bankruptcy Judge. The WebEx video participation/attendance

link for the Hearing is: https://us-courts.webex.com/meet/jerniga.

         A copy of the WebEx Hearing Instructions for the Hearing is attached hereto as Exhibit A;

alternatively, the WebEx Hearing Instructions for the Hearing may be obtained from Judge

Jernigan’s hearing/calendar site at: https://www.txnb.uscourts.gov/judges-info/hearing-dates/judge-

jernigans-hearing-dates.

         Any response (each, a “Response”) to the relief requested in the Motion shall be filed with

the Clerk of the Court on or before Thursday, September 9, 2021, at 5:00 p.m. (Central Time)

(the “Response Deadline”).

         The Debtor may file a reply (each, a “Reply”) to any Response. Any Reply shall be filed

with the Clerk of the Court on or before Monday, September 13, 2021, at 9:30 a.m. (Central

Time).

                            [Remainder of Page Intentionally Left Blank]




                                                  2
Case 19-34054-sgj11 Doc 2749 Filed 08/19/21   Entered 08/19/21 17:29:00    Page 3 of 5



 Dated: August 19, 2021.             PACHULSKI STANG ZIEHL & JONES LLP

                                     Jeffrey N. Pomerantz (CA Bar No. 143717)
                                     Ira D. Kharasch (CA Bar No. 109084)
                                     Gregory V. Demo (NY Bar No. 5371992)
                                     10100 Santa Monica Blvd., 13th Floor
                                     Los Angeles, CA 90067
                                     Telephone: (310) 277-6910
                                     Facsimile: (310) 201-0760
                                     Email: jpomerantz@pszjlaw.com
                                             ikharasch@pszjlaw.com
                                             gdemo@pszjlaw.com



                                     -and-
                                     HAYWARD PLLC
                                     /s/ Zachery Z. Annable
                                     Melissa S. Hayward
                                     Texas Bar No. 24044908
                                     MHayward@HaywardFirm.com
                                     Zachery Z. Annable
                                     Texas Bar No. 24053075
                                     ZAnnable@HaywardFirm.com
                                     10501 N. Central Expy, Ste. 106
                                     Dallas, Texas 75231
                                     Tel: (972) 755-7100
                                     Fax: (972) 755-7110
                                     Counsel for the Reorganized Debtor




                                        3
Case 19-34054-sgj11 Doc 2749 Filed 08/19/21   Entered 08/19/21 17:29:00   Page 4 of 5




                                 EXHIBIT A
Case 19-34054-sgj11 Doc 2749 Filed 08/19/21                 Entered 08/19/21 17:29:00            Page 5 of 5
                               WebEx Hearing Instructions
                                     Judge Stacey G. Jernigan
Pursuant to General Order 2020-14 issued by the Court on May 20, 2020, all hearings before Judge Stacey
G. Jernigan are currently being conducted by WebEx videoconference unless ordered otherwise.

For WebEx Video Participation/Attendance:
Link:   https://us-courts.webex.com/meet/jerniga

For WebEx Telephonic Only Participation/Attendance:
Dial-In: 1.650.479.3207
Meeting ID: 479 393 582

Participation/Attendance Requirements:
•       Counsel and other parties in interest who plan to actively participate in the hearing are encouraged
        to attend the hearing in the WebEx video mode using the WebEx video link above. Counsel and
        other parties in interest who will not be seeking to introduce any evidence at the hearing and who
        wish to attend the hearing in a telephonic only mode may attend the hearing in the WebEx
        telephonic only mode using the WebEx dial-in and meeting ID above.
•       Attendees should join the WebEx hearing at least 10 minutes prior to the hearing start time. Please
        be advised that a hearing may already be in progress. During hearings, participants are required to
        keep their lines on mute at all times that they are not addressing the Court or otherwise actively
        participating in the hearing. The Court reserves the right to disconnect or place on permanent
        mute any attendee that causes any disruption to the proceedings. For general information and
        tips with respect to WebEx participation and attendance, please see Clerk’s Notice 20-04: https://
        www.txnb.uscourts.gov/sites/txnb/files/hearings/Webex%20Information%20and%20Tips_0.pdf
•       Witnesses are required to attend the hearing in the WebEx video mode and live testimony
        will only be accepted from witnesses who have the WebEx video function activated.
        Telephonic testimony without accompanying video will not be accepted by the Court.
•       All WebEx hearing attendees are required to comply with Judge Jernigan’s Telephonic
        and Videoconference Hearing Policy (included within Judge Jernigan’s Judge-Specific
        Guidelines): https://www.txnb.uscourts.gov/content/judge-stacey-g-c-jernigan

Exhibit Requirements:
       Any party intending to introduce documentary evidence at the hearing must file an exhibit list in
        the case with a true and correct copy of each designated exhibit filed as a separate, individual
        attachment thereto so that the Court and all participants have ready access to all designated exhibits.
       If the number of pages of such exhibits exceeds 100, then such party must also deliver two (2) sets
        of such exhibits in exhibit binders to the Court by no later than twenty-four (24) hours in advance
        of the hearing.

Notice of Hearing Content and Filing Requirements:
IMPORTANT: For all hearings that will be conducted by WebEx only:
•       The Notice of Hearing filed in the case and served on parties in interest must: (1) provide notice
        that the hearing will be conducted by WebEx videoconference only, (2) provide notice of the above
        WebEx video participation/attendance link, and (3) attach a copy of these WebEx Hearing
        Instructions or provide notice that they may be obtained from Judge Jernigan's hearing/calendar
        site: https://www.txnb.uscourts.gov/judges-info/hearing-dates/judge-jernigans-hearing-dates.
•       When electronically filing the Notice of Hearing via CM/ECF select “at https://us-
        courts.webex.com/meet/jerniga” as the location of the hearing (note: this option appears
        immediately after the first set of Wichita Falls locations). Do not select Judge Jernigan's Dallas
        courtroom as the location for the hearing.
